Citation Nr: 0739953	
Decision Date: 12/19/07    Archive Date: 12/26/07

DOCKET NO.  03-23 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a right collar bone 
condition.

2.  Entitlement to service connection for a left hip 
condition.

3.  Entitlement to service connection for residuals of a left 
foot injury.  

4.  Entitlement to service connection for a left knee injury.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael Martin, Counsel

INTRODUCTION

The veteran had active service from March 1945 to December 
1946.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Roanoke, Virginia, Regional Office 
(RO).  The Board remanded the case for additional development 
in March 2005.  


FINDINGS OF FACT

Chronic disorders of the right collar bone, left hip, left 
foot and left knee were not present until many years after 
service and there is no competent evidence that the veteran's 
current disabilities may be related to service.  


CONCLUSION OF LAW

Disorders of the right collar bone, left hip, left foot and 
left knee were not incurred in or aggravated by service, and 
arthritis of those joints may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309, 3.655 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the content requirements of a 
duty to assist notice have been fully satisfied.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  A letter from the 
RO dated in March 2005 provided the veteran with an 
explanation of the type of evidence necessary to substantiate 
his claim, as well as an explanation of what evidence was to 
be provided by him and what evidence the VA would attempt to 
obtain on his behalf.  In addition, the letters specifically 
informed the veteran that he should submit any additional 
evidence that he had in his possession. The veteran's initial 
duty-to-assist letter was not provided before the 
adjudication of his claim; however, he was afforded an 
opportunity to submit evidence subsequent to the issuance of 
the letter, and the RO subsequently issued a supplemental 
statement of the case.  There has been no prejudice as a 
result of the timing of the letter.  The VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.  The Board concludes, 
therefore, that the appeal may be adjudicated without a 
remand for further notification.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  His 
service medical records could not be obtained, and are 
believed to have been destroyed by fire.  Attempts to 
reconstruct such records have been futile.  The veteran's 
available post-service treatment records have also been 
obtained.  The veteran has had a hearing.  The Board does not 
have notice of any additional relevant evidence which is 
available but has not been obtained.  The Board notes that 
the veteran did not reply to a letter requesting his 
assistance in making additional efforts to obtain evidence.  
For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claims.  Therefore, 
no further assistance to the veteran with the development of 
evidence is required.  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service. See 
38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder such as 
arthritis is manifest to a compensable degree within one year 
after separation from service, the disorder may be presumed 
to have been incurred in service.  See 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

As noted above, the veteran's service medical records were 
destroyed by fire.  Under such circumstances, there is a 
heightened obligation on the part of VA to explain findings 
and conclusions and to consider carefully the benefit of the 
doubt rule. See Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

The veteran contends that he sustained the claimed 
disabilities in service when he was involved in a motor 
vehicle accident.  In his claim form, he reported that an 
accident occurred while he was on Gallipoli Island, and that 
he was treated from May 3rd to May 6th, 1946.  The veteran 
also reported having treatment in 1948, and since 1998.  
  
The veteran's separation from service was on December 13, 
1946.  His Report of Separation reflects that he had no 
battles or campaigns, and had no wounds received in action.  

The earliest post service medical records pertaining to 
orthopedic problems are from many years after service.  For 
example, a private medical treatment record dated in May 1998 
reflects that the veteran reported complaints of knee pain, 
more on the right than on the left.  However, that report 
does not contain any indication that the symptoms were 
related to a motor vehicle accident during service.  A 
portion of the record which included his medical history did 
not mention any motor vehicle accident.  

The Board has noted that a private record dated in March 2000 
reflects that the veteran reported having pain in his left 
hip and lower back.  He reported that it dated back to World 
War II, thought he had not reported it at that time.  He 
stated that it had been more of a problem recently.  However, 
the fact that the veteran's own account of the etiology of 
his disability was recorded in his medical records is not 
sufficient to support the claim.  In LeShore v. Brown, 8 
Vet.App. 406, 409 (1995), the Court held that:

Evidence which is simply information 
recorded by a medical examiner, 
unenhanced by any additional medical 
comment by that examiner, does not 
constitute "competent medical 
evidence"...[and] a bare transcription 
of a lay history is not transformed into 
"competent medical evidence" merely 
because the transcriber happens to be a 
medical professional.

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service. Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  After considering all of the evidence of 
record, the Board finds that there is no evidence that the 
veteran's current disabilities may be related to service.  
The Board notes that there is a gap in the medical records of 
over 50 years after service.  Thus, there is no evidence of 
any continuity of symptomatology that occurred following 
separation from service.  This absence of documented 
complaints from 1946 to 1998 weighs against the claim.  See 
Maxon v. West, 12 Vet. App. 453, 459 (1999), affirmed sub 
nom. Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (It 
was proper to consider the veteran's entire medical history, 
including a lengthy period of absence of complaints.).  There 
is no credible evidence that the veteran's current 
disabilities may be related to service.  Accordingly, the 
Board concludes that disorders of the right collar bone, left 
hip, left foot and left knee were not incurred in or 
aggravated by service, and arthritis of the joints may not be 
presumed to have been incurred in service.  The preponderance 
of the evidence weighs against the claim, and there is no 
reasonable doubt to be resolved in favor of the veteran.  


ORDER

1.  Service connection for a right collar bone condition is 
denied.

2.  Service connection for a left hip condition is denied.

3.  Service connection for residuals of a left foot injury is 
denied.  

4.  Service connection for a left knee injury is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


